                  Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------×
SARAH GOOLDEN,

                          Plaintiff,                                        19 CV 6257

             v.
                                                                            COMPLAINT
HAMED WARDAK,

                           Defendant.
------------------------------------------------------------------------×

        Plaintiff Sarah Goolden, by her counsel, The Harman Firm, LLP, alleges for her

Complaint against Defendant Hamed Wardak as follows:

                                       PRELIMINARY STATEMENT

        1.         Plaintiff, Sarah Goolden, is the victim of sexual and physical violence by a

merciless individual, Defendant Wardak, who knows no bounds and has followed and attacked

other women. Defendant Wardak has been stalking Ms. Goolden for over a year and has been

arrested numerous times for his illegal and relentless pursuit of Ms. Goolden.

        2.         Ms. Goolden seeks damages and costs against Defendant Wardak for assault,

battery, and intentional infliction of emotional distress from Defendant Wardak’s sexual assault

of Ms. Goolden.

        3.         Ms. Goolden also seeks damages and costs against Defendant Wardak intentional

infliction of emotional distress from his continued stalking of Ms. Goolden.

        4.         Ms. Goolden also seeks damages and costs against Defendant Wardak for

defamation per se.




                                                         1
             Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 2 of 14



                                  JURISDITION AND VENUE

       5.       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over Plaintiff’s claims,

as the matter in controversy exceeds $75,000 and is between citizens of different states:

               a. Plaintiff is a citizen of the State of New York, as she is domiciled in the State

                   of New York.

               b. Upon information and belief, Defendant is a citizen of Puerto Rico, as he is

                   domiciled in the Commonwealth of Puerto Rico.

       6.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District

Court for the Southern District of New York, as a substantial part of the events giving rise to

these claims occurred within this District.

                                         TRIAL BY JURY

       7.      Plaintiff respectfully requests a trial before a jury.

                                              PARTIES

       8.      Plaintiff, at all times relevant hereto, was and is a resident of New York County in

the State of New York.

       9.      Upon information and belief, at all times relevant hereto, Defendant was and is a

resident of Dorado County in the Commonwealth of Puerto Rico.

                                    STATEMENT OF FACTS

       10.     Defendant Wardak is a multi-millionaire with seemingly unlimited resources, who

has a long, documented history of stalking and attacking woman.

       11.     Ms. Goolden, in her late 20s, is a working model and student.

       12.     Ms. Goolden met Defendant Wardak in 2010, and soon thereafter, they became

friends.



                                                  2
             Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 3 of 14



       13.        In the summer of 2018, Defendant Wardak continually pressured Ms. Goolden

into a romantic relationship.

       14.        As part of his courtship, Defendant Wardak bought Ms. Goolden numerous gifts.

       15.        Defendant Wardak told Ms. Goolden that he purchased the gifts only “as a friend”

and that there were “no strings attached.”

       16.        After giving Ms. Goolden the gifts, Defendant Wardak told Ms. Goolden that she

absolutely had to give him a chance romantically and accept him as her boyfriend.

       17.        In and around early June 2018, feeling pressured by Defendant Wardak,

Defendant, Ms. Goolden surrendered to his attempt to forge a closer relationship.

       18.        In and around the week of July 4, 2018, Ms. Goolden traveled to Miami with

friends, Stephanie and Ferris, to attend Defendant Wardak’s Fourth of July party.

       19.        Ms. Goolden and her friend stayed at Defendant Wardak’s home.

       20.        On or about July 5, Defendant Wardak began an argument with Ms. Goolden in

which he falsely and baselessly accused Ms. Goolden of sleeping with her friend, Ferris.

       21.        After threatening Ms. Goolden and Ferris, Defendant Wardak left his home to go

to a nightclub.

       22.        Ms. Goolden, fearful of sleeping in the same room as Mr. Wardak, decided to

sleep with Ferris and Stephanie in the guest room.

       23.        In the early morning of July 6, Ms. Goolden awoke to Defendant Wardak

screaming and pulling her by her hair.

       24.        In front of Mr. Al-Awan, Defendant Wardak forcibly pulled Ms. Goolden out of

bed, picked her up, and then carried her to his bedroom, where he then threw her onto his bed.




                                                  3
                Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 4 of 14



          25.    Defendant Wardak resumed the previous argument with Ms. Goolden and began

throwing glasses and plates at her.

          26.    During the assault, Defendant Wardak threatened Ms. Goolden that he would ruin

her life if she did not stay with him and agree to do what he wanted.

          27.    Ferris was fearful of Defendant Wardak and attempted to leave.

          28.    However, the elevator was stuck.

          29.    Regardless of the elevator trouble, Ms. Goolden also attempted to leave,

beginning to pack her suitcase.

          30.    While she packed, Defendant Wardak told Ms. Goolden that if she forgave him

for his actions, he would calm down and not hurt her or her friends.

          31.    Ms. Goolden was terrified of Defendant Wardak, and with the elevator stuck and

having no other place to stay at 5:00 a.m., she decided to stay for the night.

          32.    Ms. Goolden, however, only got a few hours of sleep when she awoke suddenly

to Defendant Wardak on top of her.

          33.    Defendant Wardak demanded that Ms. Goolden speak to him and work things out.

          34.    Defendant Wardak apologized to Ms. Goolden and Ferris.

          35.    Later that day, July 6, 2019, Defendant Wardak treated Ms. Goolden, her friends,

and his entourage to food and drinks at a Bal Harbour restaurant.

          36.    Everyone was drinking heavily and Ms. Goolden felt extremely vulnerable and

afraid.

          37.    Defendant Wardak then began buying multiple shots of tequila for Ms. Goolden,

stating, “Sarah is only fun when she takes shots of 1942.”




                                                  4
               Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 5 of 14



         38.    Shortly thereafter, Defendant Wardak proposed marriage to Ms. Goolden in front

of his entourage.

         39.    Ms. Goolden felt publicly pressured and scared that Defendant Wardak would

retaliate by physically assaulting her if she declined.

         40.    Thus, Ms. Goolden publically accepted Defendant Wardak’s proposal.

         41.    In private, however, Ms. Goolden told Defendant Wardak that the proposal was a

bad idea, and that she could not go through with the marriage.

         42.    Defendant Wardak brushed off Ms. Goolden’s feelings and concerns, and told

Ms. Goolden as-a-matter-of-fact, that she was “locked in now” because she had already said,

“Yes.”

         43.    When Ms. Goolden attempted to privately talk to her friend Alexandra about the

matter, Defendant Wardak prevented Ms. Goolden from being alone with Alexandra by ordering

his bodyguards to follow them into the bathroom.

         44.    Ms. Goolden increasingly became more uncomfortable being alone with

Defendant Wardak.

         45.    Later that night at a hotel, Defendant Wardak was still drunk from the all-day

drinking and initiated another argument with Ms. Goolden, yelling at Ms. Goolden, “It’s a

romantic night,” and, “You should want to be alone with your fiancé.”

         46.    Defendant Wardak also screamed as Ms. Goolden, telling her that she was a

terrible person because she did not show him any affection.

         47.    Ms. Goolden was emotionally exhausted and tried to go to sleep.

         48.    Defendant Wardak joined Ms. Goolden in bed and told her that she is his fiancée

now, and he “couldn’t wait to make love” to her.



                                                  5
               Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 6 of 14



         49.    Ms. Goolden responded, saying that she did not want to engage in any sexual

activity, that she was not ready, and that she wanted to rethink the engagement.

         50.    Defendant Wardak yelled multiple times, “No! You’re my fiancé! You need to

make love to me!”

         51.    Defendant Wardak then climbed on top of Ms. Goolden, pulled off of her

underwear, and forcefully held her down while he performed oral sex on her.

         52.    Ms. Goolden pleaded with him to stop.

         53.    Defendant Wardak then stopped performing oral sex, pulled out his penis and

sexually assaulted Ms. Goolden.

         54.    While Ms. Goolden loudly cried with her eyes shut, Defendant Wardak continued

to shout, “You should want this because you’re my fiancé!”

         55.    Throughout the sexual assault, Ms. Goolden repeatedly begged him to stop, which

Defendant Wardak ignored.

         56.    At the end of the sexual assault, Defendant Wardak exclaimed, “This was the

worst sexual experience of my life.”

         57.    Ms. Goolden felt ashamed, terrified and defeated, and forced herself to sleep that

night.

         58.    On July 7, the next morning, Ms. Goolden suffered an extreme anxiety attack.

         59.    Ms. Goolden then told Defendant Wardak that what happened last night “was not

okay” and “would never happen again.”

         60.    She also told Defendant Wardak that she wanted nothing to do with him and did

not want to be engaged.




                                                 6
              Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 7 of 14



       61.     This led to another argument that ended with Ms. Goolden and Ferris leaving

Defendant Wardak’s home with their belongings and booking a room at a local hotel.

       62.     Ms. Goolden then informed her friend, Stephanie, that they left Defendant

Wardak’s apartment.

       63.     Defendant Wardak did not allow Stephanie to retrieve her belongings, and then

called Stephanie and Ferris, yelling and threatening to harm Ms. Goolden if she did not return

and speak with him.

       64.     Specifically, Defendant Wardak told them that he would ruin Ms. Goolden’s life,

make her look like a con-artist, get her dad thrown in jail, have someone follow her, and ruin her

reputation.

       65.     In an attempt to retrieve Stephanie’s belongings, Ms. Goolden, Stephanie and

Ferris returned to Defendant Wardak’s apartment.

       66.     Defendant Wardak allowed the retrieval, but then threatened Ms. Goolden further,

telling Ms. Golden that he would sue her and force her into bankruptcy with legal fees, murder

her and her entire family, tap her phones, and have her followed and watched.

       67.     Defendant Wardak also said to Ms. Goolden, “You’re just a little blonde model—

who will believe you?” and then bragged, “I took on Al Qaeda and The Taliban,” before stating

that Ms. Goolden was no match for him.

       68.     Mere moments after delivering these threats to Ms. Goolden, Defendant Wardak

offered Ms. Goolden $3 million to marry him.

       69.     He then continued to threaten her by stating that he would do everything within

his means to ruin Ms. Goolden if she chose not to be with him.




                                                7
             Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 8 of 14



       70.     Defendant Wardak then told Ms. Goolden that the reason she did not love him

was because she had not gotten over her ex-boyfriend.

       71.     Defendant Wardak disturbingly explained to Ms. Goolden that “a woman has an

emotional attachment to a man after they have sex” and that both him and Ms. Goolden needed

to keep having sex in order to grow an attachment.”

       72.     Defendant Wardak further explained that Ms. Goolden would not initially like the

sex, but they need to keep having sex repeatedly until she grew to like it, and eventually love

him.

       73.     Defendant Wardak then admitted to raping Ms. Goolden.

       74.     Ms. Goolden was so traumatized and disturbed that the next day, on July 8, she

left Miami and returned to her home in New York City.

       75.     Thereafter, in New York, Defendant Wardak then carried out the majority of his

threats upon Ms. Goolden.

       76.     After Ms. Goolden returned to New York in July 2018, Defendant Wardak began

to severely harass, stalk, and defame Ms. Goolden well into 2019; much of this conduct

continues to this day, as Defendant Wardak was even arrested recently for violating a Court

Order to stay away from Ms. Goolden.

       77.     Defendant Wardak, with the intention to maliciously harm Ms. Goolden’s

reputation, told Ms. Goolden’s brother, Kevin Goolden, and her friend, Yura Shabetayev, that

Ms. Goolden suffered from a drug addiction.

       78.     Defendant Wardak knew that these statements were false when he made them.




                                                 8
              Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 9 of 14



        79.     With the intention to harm Ms. Goolden, Defendant Wardak then maliciously

made false public posts on social media regarding drug addiction, knowing that associates of Ms.

Goolden could view them.

        80.     Defendant Wardak further harassed Ms. Goolden via email on multiple occasions,

stating that she had a drug addiction and sending her links to articles that discussed the effects of

such addiction.

        81.     Defendant Wardak also sent Ms. Goolden links to get help for bipolar disorder, a

mood disorder that Ms. Goolden never had.

        82.     He falsely accused Ms. Goolden via text messaging and email of being an escort,

a sex trafficker, and a racist.

        83.     Defendant Wardak also posted a message on his social media page that falsely

insinuated Ms. Goolden was sleeping with her lawyer.

        84.     However, this long-distance harassment was not enough for Defendant Wardak.

        85.     So, in September 2018, Defendant Wardak obtained an apartment in New York, a

few blocks from Ms. Goolden, with the intent to ruin her life and reputation.

        86.     Defendant Wardak then began to stalk Ms. Goolden and bribe her family

members.

        87.     For example, Defendant Wardak gave Ms. Goolden’s father plane tickets, hotel

rooms, and other lavish gifts in exchange for Ms. Goolden’s father’s encouraging of Ms.

Goolden to speak with Defendant Wardak.

        88.     Defendant Wardak also attempted to bribe Ms. Goolden’s brother.

        89.     Due to Defendant Wardak’s bribery and harassment, Ms. Goolden’s relationship

with her father became strained for months.



                                                  9
             Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 10 of 14



       90.        Defendant Wardak threatened to show up at Ms. Goolden’s apartment and her

father’s house.

       91.        Ms. Golden lived every day in fear that he would arrive at her apartment and

physically assault her again.

       92.        Ms. Goolden became distressed to the extent that she saw a therapist for

Defendant Wardak’s psychological and emotional abuse, which affected all aspects of her life,

including her modeling career.

       93.        Although Ms. Goolden filed multiple reports against Defendant Wardak from

September 2018 to January 2019, blocked his number and multiple email addresses, Defendant

Wardak’s harassment continues.

       94.        In May 2019, Defendant Wardak threatened to murder Ms. Goolden’s father and

sent him multiple death threats.

       95.        Since Ms. Goolden’s sexual assault, Defendant Wardak has delivered almost all

of his previous threats, thereby isolating Ms. Goolden from her family, causing severe emotional

and psychological trauma, and ruining her reputation and career.

       96.        To date, Defendant Wardak continues to harass Ms. Goolden through frivolous

legal means.

                                      CAUSES OF ACTION
                                    FIRST CAUSE OF ACTION
                                            Assault

       97.        Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 96 with the same force as though separately alleged herein.

       98.        Defendant Wardak intentionally threated to inflict injury on Ms. Goolden.




                                                  10
              Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 11 of 14



       99.      Defendant Wardak, a male individual much larger than his victim, had ability to

cause the harm to Ms. Goolden.

       100.     Defendant Wardak’s actions created the apprehension of bodily harm and

offensive contact for the victim, Ms. Goolden.

       101.     Defendant Wardak’s actions caused Ms. Goolden damages, including, but not

limited to, emotional distress.

       102.     Defendant Wardak’s conduct shows a high degree of moral culpability, which

manifests a conscious disregard of the rights of Mr. Goolden and otherwise amounts to conduct

so reckless as to amount to such disregard.


                                 SECOND CAUSE OF ACTION
                                               Battery
       103.     Plaintiff hereby repeats and incorporates each and every allegation contained in

paragraphs 1 through 102 with the same force as though separately alleged herein.

       104.     Defendant Wardak intentionally applied force to the body of Ms. Goolden by

attacking her both physically and sexually.

       105.     These actions were extremely harmful and offensive to Ms. Goolden.

       106.     Ms. Goolden did not consent to the applied force to her body.

       107.     Defendant Wardak’s actions caused Ms. Goolden damages, including, but not

limited to, physical injury and emotional distress.

       108.     Defendant Wardak’s conduct shows a high degree of moral culpability, which

manifests a conscious disregard of the rights of Mr. Goolden and otherwise amounts to conduct

so reckless as to amount to such disregard.




                                                 11
               Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 12 of 14



                                   THIRD CAUSE OF ACTION
                                       Defamation Per Se

        109.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 108 with the same force as though separately alleged herein.

        110.     Defendant made false and defamatory statements of facts regarding Plaintiff,

namely, that she was a drug addict, prostitute, sex trafficker, and a racist.

        111.     Defendant’s statements were made with malicious intent and have resulted in

injury to Plaintiff by damaging her reputation and business relationships.

        112.     As a result of Defendant’s slander and libel, Plaintiff has suffered substantial

damages.

        113.     Defendant Wardak’s conduct shows a high degree of moral culpability, which

manifests a conscious disregard of the rights of Mr. Goolden and otherwise amounts to conduct

so reckless as to amount to such disregard.


                                 FOURTH CAUSE OF ACTION
                             Intention Infliction of Emotional Distress

        114.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 113 with the same force as though separately alleged herein.

        115.     The above-described actions of Defendants are extreme and outrageous and were

undertaken with the intent to cause Plaintiff severe emotional distress.

        116.     Such extreme and outrageous acts did in fact cause Plaintiff severe emotional

distress.

        117.     As a proximate result of extreme and outrageous acts, Plaintiff has experienced

pain, suffering, severe emotional distress, mental distress, shame, humiliation, embarrassment

and related physical ailments.

                                                  12
              Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 13 of 14



       118.     As a further and proximate result of such conduct, Plaintiff has suffered loss of

income, as well as other career opportunities.

       119.     Defendant's acts alleged herein are malicious, oppressive, fraudulent, despicable,

and in conscious disregard of Plaintiff’s privacy, dignity and emotional well being. As such,

punitive damages are warranted.

       120.     Defendant Wardak’s conduct has a high degree of moral culpability, which

manifests a conscious disregard of the rights of Mr. Goolden and otherwise amounts to conduct

so reckless as to amount to such disregard.




                                                 13
          Case 1:19-cv-06257 Document 1 Filed 07/05/19 Page 14 of 14



                                REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

         A. For the first cause of action, compensatory damages not less than $1,000,000,

             punitive damages, and any other damages to be determined at trial;

         B. For the second cause of action, compensatory damages not less than $1,000,000,

             punitive damages, and any other damages to be determined at trial;

         C. For the third cause of action, compensatory damages not less than $1,000,000,

         D. For the fourth cause of action, compensatory damages not less than $1,000,000

             punitive damages, and any other damages to be determined at trial; and

         E. For such other and further relief as the Court deems just and proper.


Dated: New York, New York
       July 5, 2019



                                          By:
                                                  Walker G. Harman, Jr. [WH-8044]
                                                  Edgar M. Rivera [ER-1378]
                                                  THE HARMAN FIRM, LLP
                                                  381 Park Avenue South, Suite 1220
                                                  New York, NY 10016
                                                  (212) 425-2600
                                                  wharman@theharmanfirm.com
                                                  erivera@theharmanfirm.com


                                                  Attorneys for Plaintiff




                                             14
